DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 7/05/2022 have been fully considered but they are not persuasive.  Applicant states “Son merely discloses receiving configuration information on an SUL associated with a serving cell and determining transmission timing by using an NTA offset value. Claim 1, by contrast, includes a feature of transmitting through an SIB configuration information for an SUL by including in the SIB offset information for determining SUL uplink transmission timing. “  The examiner respectfully disagrees with the applicant.  Son teaches system information includes subcarrier spacing information (SCS) for uplink transmission (paragraph 75).  Since SCS value is used to determine the timing adjustment (TA offset) (paragraphs 147-153), then SCS information in system information can be views as configuration information on a supplementary uplink (SUL) of a cell associated with the base station, and information on an offset applied for a random access on the cell indicating a value among a plurality of values according to examiner’s broadest reasonable interpretation. 

[0070] UE receives system information from the NR cell 5003.
[0071] System Information (SI) is divided into MSI (Minimum SI) and OSI (Other SI). MSI is periodically broadcast and comprises basic information required for initial access and for acquiring OSI broadcast periodically or provisioned on-demand, e.g. scheduling information of OSI. The OSI encompasses everything not broadcast in MSI and may either be broadcast, or provisioned in a dedicated manner, either triggered by the network or upon request from the UE. MSI includes information required for random access procedure (RACH configuration information), which includes following information. [0072] NumberofRA-Preambles, which indicates the number of common preambles that UE can randomly selects. [0073] PRACH resource index, which indicates PRACH resource (time/frequency pattern of PRACH occasions) where UE can transmit preamble. [0074] ra-ResponseWindow, which indicates the duration during which UE monitors PDCCH to receive RAR
[0075] The system information also includes the following information. [0076] Initial UL BWP configuration information, which indicates the UL BWP that can be used for Msg 3 transmission. It also indicates the SCS of the UL BWP for preamble transmission. SCS can be indicated by the integer denoted as mu. mu 0 is SCS of 15 KHz, 1 is of 30 KHz, 2 is of 60 KHz, 3 is of 120 KHz and 4 is of 240 KHz.

0147] As shown in FIG. 10, UE shall transmits uplink frame i T_TA before the downlink frame i where T_TA (amount of transmission timing adjustment) is equal to (N_TA+N_TA,offset)*Tc. N_TA (N.sub.TA) is an integer or a number to derive the amount of timing adjustment. In this application, N.sub.TA is notated as N_TA.
[0148] A same T_TA is applied to all the UL BWPs of all the serving cells of the same TAG. For example, if a TAG consists of serving cell 1 and serving cell 2. Serving cell 1 consists of UL BWP 1 and UL BWP 2. Serving cell 2 consists of UL BWP 3 and UL BWP 4. T_TA applied to the all UL BWPs of the TAG is determined by the same N_TA and the same N_TA,offset.
[0149] To determine T_TA of a TAG, one of three methods can be applied.
[0150] In the 1.sup.st method, N_TA,offset is either 0 or 624*64/2{circumflex over ( )}mu1 and N_TA is TA*16*64/2{circumflex over ( )}mu1.
[0151] mu1 is determined by the SCS of the UL BWP where Msg 3 will be transmitted (or SCS of the UL BWP where UL transmission corresponding to the UL grant in RAR will be performed or SCS of the UL BWP indicated as initilUplinkBandwidhtPart in System Information). TA is determined by Node B and indicated to UE in the RAR or in TAC MAC CE.
[0152] In the 2.sup.nd method, N_TA,offset is either 0 or 624*64/2{circumflex over ( )}mu2 and N_TA is either N_TA old+(TA−31)*16*64/2{circumflex over ( )}mu3 (if TA is received in TAC MAC CE) or TA*16*64/2{circumflex over ( )}mu3 (if TA is received in RAR).
[0153] Alternatively, mu4 instead of mu2 can be used in determining N_TA,offset.
[0154] Alternatively, mu3 instead of mu2 can be used in determining N_TA,offset.
[0155] mu2 is determined by the smallest SCS of all the configured UL BWPs of all the configured TDD SCells (configured with at least one uplink carrier and configured in unpaired spectrum) of the TAG. For example, if SCell 1(FDD) and SCell2(TDD) belong to STAG 1, and UL BWP 1 (SCS=15 KHz) and UL BWP 2 (SCS=30 KHz) are configured for SCell 1, and UL BWP 1 (SCS=60 KHz) and UL BWP 2 (SCS=120 KHz) are configured for SCell 2. Then mu2 is determined by the SCS of UL BWP1 of SCell2.
For the reasons stated above, the examiner maintains 102(a)(2) rejection of claims 1-16. 

Examiner note:  Applicant’s original disclosure teaches a similar timing offset equation based on numerology information as Son’s reference, which was discussed in examiner’s interview on August 17, 2022. 
[0164] In this case 2g-50, the timing advance between the downlink and the uplink is defined as T.sub.TA=(N.sub.TA+N.sub.TA,offset)T.sub.c. Here, N.sub.TA means an offset between the radio frames of the uplink and the downlink, and N.sub.TA offset is a fixed value corresponding to the time for the terminal to switch from the uplink to the downlink. The N.sub.TA offset value is 0 for frequency division duplex (FDD), and has different values according to the frequency band only for time division duplex (TDD), and is defined as N.sub.TA offset=624.64/2.sup.μ. Here, μ represents the value of the supporting transfer numerology and has the following table values.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Son et al. (US 2019/0215861).
With regard to claims 1 and 9, Son teaches: A terminal in a wireless communication system, the terminal comprising: 
a transceiver (see figure 3, transceiver, 301: paragraphs 46-51); and 
a controller (see figure 3, controller, 309: paragraphs 46-47 and 54-55); configured to: 
receive, from a base station via the transceiver, system information  (paragraphs 70-71 and 75-76)  including configuration information on a supplementary uplink (SUL) of a cell associated with the base station  (paragraphs 75-76, 101-109 and 302-303), and information on an offset applied for a random access on the cell indicating a value among a plurality of values (paragraphs 76, 147-155, 255-257, and 310-311:
[0149] To determine T_TA of a TAG, one of three methods can be applied.
[0150] In the 1.sup.st method, N_TA,offset is either 0 or 624*64/2{circumflex over ( )}mu1 and N_TA is TA*16*64/2{circumflex over ( )}mu1.
[0151] mu1 is determined by the SCS of the UL BWP where Msg 3 will be transmitted (or SCS of the UL BWP where UL transmission corresponding to the UL grant in RAR will be performed or SCS of the UL BWP indicated as initilUplinkBandwidhtPart in System Information). TA is determined by Node B and indicated to UE in the RAR or in TAC MAC CE.
 
Examiner note: Son’s offset is based on Subcarrier spacing (see table 1 in paragraph 311), which is similar applicant specification determination of offset (table 4: paragraph 163).  

    PNG
    media_image1.png
    171
    367
    media_image1.png
    Greyscale
) ;

wherein the plurality of the values are defined based on a duplex mode of a cell in which a transmission of an uplink signal takes place and a frequency range of the cell (paragraph 138, 155-157 and 255-257:
[0155] mu2 is determined by the smallest SCS of all the configured UL BWPs of all the configured TDD SCells (configured with at least one uplink carrier and configured in unpaired spectrum) of the TAG. For example, if SCell 1(FDD) and SCell2(TDD) belong to STAG 1, and UL BWP 1 (SCS=15 KHz) and UL BWP 2 (SCS=30 KHz) are configured for SCell 1, and UL BWP 1 (SCS=60 KHz) and UL BWP 2 (SCS=120 KHz) are configured for SCell 2. Then mu2 is determined by the SCS of UL BWP1 of SCell2.
[0255] System Information consists of MIB, SIB1, SIB2 and other SIBs.
[0256] MIB includes following information: SFN, SCS (sub carrier spacing) for random access and RMSI etc.
[0257] SIB1 includes following information: scheduling information for SIBG/SI, value tags for SIBs, Frequency Band Indicator etc. A value tag is indicated for each SIB (except MIB, SIB1 and SIB2). UE determines whether it need to request SIB or not based on the value tag. If the value tag of SIB x indicated in SIB 1 of the serving cell is different from the value tag of SIB x UE currently stores, UE considers SIB x for SI request. ), 
determine a transmission timing for the uplink signal to be transmitted on the SUL, based on the value ( see step 5018 or steps 608-609: paragraphs 115-119,  147-149, and 173-176: determining T_TA.  
[0117] UE determines T_TA using the 1st or 2nd method 5018. If the ra-Preamble indicated in PDCCH order was all 0s (preamble was selected by the first way), 1st method is applied. If the ra-Preamble indicated in PDCCH order was not all 0s (dedicate preamble was selected by the second way), 2nd method is applied.
[0118] In the 2nd method, T_TA is determined based on the smallest SCS of UL BWPs of SCells of the TAG where preamble was transmitted (or random access is being performed). If an UL BWP is configured with two SCSs, smaller SCS is considered as the SCS of the UL BWP.
[0147] As shown in FIG. 10, UE shall transmits uplink frame i T_TA before the downlink frame i where T_TA (amount of transmission timing adjustment) is equal to (N_TA+N_TA,offset)*Tc. N_TA (N.sub.TA) is an integer or a number to derive the amount of timing adjustment. In this application, N.sub.TA is notated as N_TA.
 [0149] To determine T_TA of a TAG, one of three methods can be applied.  ), and 
transmit, to the base station via the transceiver, the uplink signal on the SUL of the cell, based on the determined transmission timing ( see step 5019 or step 610: paragraphs 117-119 and 174-176: [0119] UE performs UL transmission in UL BWPs of SCells of STAG using the determined T_TA 5019. ), 
wherein an uplink of the cell and the SUL of the cell are configured for one downlink of the cell (see paragraphs 138, 155, 264-268 and figure 9: 
[0267] In FDD, DL BWP and UL BWP are switched independently e.g. when DL BWP #0 and UL BWP #0 are the activated BWPs for the UE at a certain point of time, activated DL BWP can be switched to e.g. DL BWP #2 while activated UL BWP is kept same.
[0268] In TDD and for limited capability UEs, switching DL BWP and UL BWP together is more beneficial. In TDD, DL and UL are used in the same frequency region, hence if DL BWP and UL BWP does not change together, UE may be required to change its RF upon every DL-UL change or UL-DL change.
[0269] The decision whether to associate a certain DL BWP and a certain UL BWP and to manage them together (e.g. switch them together) or to handle DL BWP and UL BWP independently should be made by GNB taking UE RF capability into account. It is also related with which FBG the serving cell's FB belongs to (e.g. whether the serving cell is the FDD cell or TDD cell). ).  


    PNG
    media_image2.png
    542
    502
    media_image2.png
    Greyscale

With regard to claims 5 and 13, Son teaches:  A base station in a wireless communication system, the base station comprising: 
a transceiver (see figure 4, transceiver, 401: paragraphs 56-61); and 
a controller (see figure 4, controller, 409: paragraphs 56-57 and 64-65); configured to: 
transmit, to a terminal via the transceiver, system information including configuration information (paragraphs 70-71 and 75-76) on a supplementary uplink (SUL) of a cell associated with the base station (paragraphs 75-76, 101-109 and 302-303), and information on an offset applied for a random access on the cell indicating a value among a plurality of values (paragraphs 76, 147-155, 255-257, and 310-311), 
wherein the plurality of the values are defined based on a duplex mode of a cell in which a transmission of an uplink signal takes place and a frequency range of the cell (paragraph 138, 155-157 and 255-257) , and 
receive, from the terminal via the transceiver, the uplink signal on the SUL of the cell, based on a transmission timing, wherein the transmission timing for the uplink signal is determined based on the value ( see step 5019 or step 610: paragraphs 117-119 and 174-176: [0119] UE performs UL transmission in UL BWPs of SCells of STAG using the determined T_TA 5019. ), and 
wherein an uplink of the cell and the SUL of the cell are configured for one downlink of the cell (see paragraphs 138, 155, 264-268 and figure 9 ).  

    PNG
    media_image3.png
    604
    769
    media_image3.png
    Greyscale

With regard to claims 2, 6, 10, and 14, Son teaches:  wherein the transmission timing for the uplink signal is determined further based on a timing advance between the one downlink and the SUL (paragraphs 83, 87, 121, 147 and 310-311:
[0087] UE determines T_TA using the first method 5007. In the first method, T_TA is determined based on Timing Advance Command and SCS of the UL BWP where Msg 3 will be transmitted (or SCS of the UL BWP where uplink transmission for the uplink grant received in RAR will occur or SCS of the initialUplinkBandwidthPart) and spectrum of UL BWP (whether TDD spectrum or FDD spectrum, or whether paired spectrum or unpaired spectrum).  ).  
With regard to claims 3, 7, 11, and 15, Son teaches:  wherein the value is 0, in case that the duplex mode of the cell is a frequency division duplex (FDD) mode (paragraphs 138, 150, and 155: 
[0138] UE determines N_TA,offset based on the spectrums of the TAG. If PCell (in case of handover) or any serving cell of a TAG is unpaired spectrum (e.g. TDD spectrum), then N_TA,offset of PTAG/PCell or N_TA,offset of the corresponding TAG is non-zero and determined based on appropriate mu. If PCell (in case of handover) or all serving cells of a TAG are paired spectrum (e.g. FDD spectrum), then N_TA,offset of PTAG/PCell or N_TA,offset of the corresponding TAG is zero. ).  
With regard to claims 4, 8, 12, and 16, Son teaches: wherein the value is 39936, in case that the duplex mode of the cell is a time division duplex (TDD) mode (paragraphs 150-153: (624*64/1= 39936) ).  


Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



8/22/2022

/MARCUS SMITH/Primary Examiner, Art Unit 2419